                         UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION


JOHN D. HUDSON                 *
                               *                     Misc. Case No. 4:19-mc-2-CDL
VERSUS                         *
                               *                     Underlying Action
GULF LOGISTICS OPERATING, INC. *                     Case No. 2:16-15431 (E.D. La.)
                                             *       Honorable Greg Guidry presiding
                                 *
************************************************************************

                                            ORDER

       Defendant’s motion to compel the attendance of Jeremiah Green at an oral and video

deposition (ECF No. 1) is granted.

       IT IS HEREBY ORDERED that Jeremiah Green is compelled by this Court to appear and

give testimony at an oral and video deposition on January 16, 2020, at 10:00 a.m. at the Clarion

Inn, 2800 Manchester Expressway, Columbus, Georgia, as shown in the attached Notice.

       The Court hereby notifies Jeremiah Green that if he fails to appear and give testimony at

the deposition, he may be required to pay GULF LOGISTICS OPERATING, INC.’s attorneys’

fees and costs associated with having to bring this motion to compel, as well as any other sanction

that the Court deems appropriate under the circumstances after a hearing.

       The Clerk shall mail a copy of this order to Jeremiah Green at 6900 Schomburg Road, Apt

1001, Columbus GA 31909.

                              This 18th day of December, 2019.

                                             S/Clay D. Land
                                             UNITED STATES DISTRICT JUDGE
